Citation Nr: 0608762	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318. 

3.  Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.  The veteran died in July 1977.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the benefits sought on 
appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development because it appears the service medical 
records associated with the file are incomplete.  The veteran 
served on active duty for just over two years and the file 
contains fewer records than would be expected with this 
length of service.  A Deferred Rating Decision of April 2004, 
and a June 2004 request for records, show that the need to 
obtain any outstanding records from storage was recognized by 
the RO.  The records, if they exist, were never retrieved and 
associated with the claims folder.  

The veteran died in July 1977, at the age of forty-four, and 
his autopsy report documents the cause of death as idiopathic 
cardiomyopathy, pulmonary sarcoidosis, 


and pulmonary emphysema.  The appellant seeks to connect 
these causes of death to a disability or injury incurred in 
or aggravated by service, and to obtain benefits stemming 
therefrom under 38 U.S.C.A. §§ 1310, 1318, and Chapter 35, 
Title 38, United States Code.  In order to properly decide 
the appellant's claim, all existing medical documentation is 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following action, and 
VA will notify the veteran if further action is required on 
his part:  

1.  Please send the veteran a corrective 
notice and assistance letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish an effective date for her 
claims.  

2.  Obtain any and all service medical 
records associated with the veteran, in 
storage or otherwise, through all 
appropriate avenues available.

After the development requested above has been completed to 
the extent possible, the RO should review the record. If the 
benefit sought on appeal remains denied, furnish a 
supplemental statement of the case (SSOC) to the appellant 
and give her the opportunity to respond.  

Thereafter, case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

